IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-20405
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ESTEBAN RICARDO SANCHEZ-BARILLA, also known as
Esteban Ricardo Sanchez-Aguilar

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-725-1
                       --------------------
                         February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Esteban Ricardo Sanchez-Barilla appeals his conviction and

46-month sentence following his plea of guilty to illegal reentry

into the United States after deportation, a violation of 8 U.S.C.

§ 1326.   Sanchez argues that the felony conviction that resulted

in his increased sentence under 8 U.S.C. § 1326(b)(2) was an

element of the offense that should have been charged in his

indictment.    He acknowledges that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20405
                                -2-

seeks to preserve the issue for Supreme Court review in light of

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).    Apprendi did not

overrule Almendarez-Torres.   See Apprendi, 120 S. Ct. at 2361-62

& n.15.   Sanchez’s claim is foreclosed.   See Almendarez-Torres,
523 U.S. at 235.

     AFFIRMED.